Title: From Thomas Jefferson to the Senate and the House of Representatives, 27 April 1802
From: Jefferson, Thomas
To: the Senate and the House of Representatives


            
              Gentlemen of The Senate and of the House of Representatives
            The Commissioners who were appointed to carry into execution the VIth. article of the treaty of Amity, commerce & navigation between the US. and Great Britain, having differed in their construction of that article, & separated in consequence of that difference, the President of the US. took immediate measures for obtaining conventional explanations of that article for the government of the Commissioners. finding however great difficulties opposed to a settlement in that way, he authorised our minister at the court of London to meet a proposition that the US. by the paiment of a fixed sum, should discharge themselves from their responsibility for such debts as cannot be recovered from the individual debtors. a Convention has accordingly been signed fixing the sum to be paid at six hundred thousand pounds sterling, in three equal and annual instalments, which has been ratified by me with the advice and consent of the Senate.
            I now transmit copies thereof to the two houses of Congress, trusting, that in the free exercise of the authority which the constitution has given them on the subject of public expenditures, they will deem it for the public interest to appropriate the sums necessary for carrying this convention into execution.
            Th: Jefferson April 27. 1802.
          